                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANGEL AGUILERA,                                    Case No. 18-cv-03389-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING PLAINTIFF’S
                                                  v.                                        SECOND REQUEST FOR EXTENSION
                                   9
                                                                                            OF TIME
                                  10     C. E. DUCART, et al.,
                                                                                            Re: Dkt. No. 24
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, plaintiff’s request for an extension of time to file an opposition to

                                  14   defendants’ motion to dismiss is GRANTED. Plaintiff states that he needs more time to review

                                  15   discovery responses provided by defendants. However, given defendants’ good faith assertion

                                  16   that they responded to all discovery requests on December 31, 2018, the Court finds that an

                                  17   extension of the length sought by the instant request is unnecessary.

                                  18          Accordingly, the Court hereby extends to February 8, 2019 the deadline for plaintiff to

                                  19   file and serve his opposition. Defendants shall file their reply no later than fourteen (14) days

                                  20   after the date of service of the opposition.

                                  21          This order terminates Dkt. No. 24.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 1/25/2019

                                  24

                                  25
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  26                                                                United States District Judge
                                  27

                                  28
